The Instant Notice of Allowance supersedes the previous Notice of Allowance (02/04/2022).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The closest prior art is Herekar et al. (US 20200306080 Al, September 21, 2017) (hereinafter "Herekar"). Herekar teaches a treatment probe (and a method of use) for treating an eye of a patient, the treatment probe (250) comprising: an elongate body; a treatment fiber (56) coupled with the elongate body and configured for delivering treatment light energy to the eye; and a contact member (comprising 366) disposed on an end of the elongate body, the contact member including a fluid channel comprising 376). See, e.g., [0100], [0107] and Figs. 5B, 9C. However, Herekar does not teach a fluid channel configured to aggregate fluid within the fluid channel from a surface of the eye so that the fluid contacts a distal end of the treatment fiber (as recited in claims 2, 12).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT LUAN/Primary Examiner, Art Unit 3792